GRAVES, C. J.
(concurring)'. — My views go somewhat further than those expressed by our learned Brother Biaib. I concur with him in much that he says so far as he goes, but he has written cautiously.
It' is sound doctrine in this State that the jurisdictional facts in the county court must appear somewhere upon the face of the record. In other words, the record must bespeak jurisdiction. We do not mean by this that any particular portion of the record must show the jurisdictional facts; but we do mean that such jurisdictional facts must appear somewhere in the record. A citation of authority upon this well-settled rule would be useless.
Now, as is well said by the principal opinion, Section 7244, Revised Statutes 1909, must be read with the section of the statute conferring jurisdiction upon county courts in these matters. When so read it creates an exception to the general grant of jurisdiction in Section *1337238, Revised Statutes 1909. With this exception as to jurisdiction written in the very law, the record of the county court in this particular election should show that no valid election had been held upon the question within four years, and without such showing (from the record) there is a failure to show a necessary jurisdictional fact. The petition-might have negatived the fact, and thus have conferred jurisdiction, or the order of the court might have found the fact, and thus have saved the jurisdiction, but the record here (as to the 1913 election) is silent on this jurisdictional fact. Its silence precludes jurisdiction, when the law says the record must bespeak jurisdiction. A petition which does not aver that no previous election has been held within four years is fatally defective, and unless this deficiency is cured by other portions of the record (and it is not in this case), the record fails to show the pre-requisite jurisdictional facts. On the face of the very record in the 1913 proceeding the order was void for want of jurisdiction.
Where there has been no valid order for an election, or where the order and records fail to disclose jurisdiction in the court to order an election, it can be attacked collaterally, and no one is bound to contest such void election, to have its nullity declared.